DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 14 December 2020.
Claims 1 – 11 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claim.  No new matter should be entered.
a seventh fold line (claim 8),
an eight fold line (claim 8),
a ninth fold line (claim 8)
a third divider (claim 8), and
a fourth food compartment (claim 8).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims  10 and 11 are objected to because of the following informalities:
Claims 10 and 11 are methods of using the food carton inserts of claims 4 and 5, respectively.  However, it seems claims 10 and 11 should be methods of using the food carton inserts of claims 7 and 8, respectively – not claims 4 and 5.  For the purpose of examination, the claims will be examined as presented because there are no issues of indefiniteness; however, the examiner respectfully suggests verifying whether the food box inserts are of claims 4 and 5, as written, or of claims 7 and 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 Claims 1 – 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, lines 2 – 3, the limitation, “a substantially continuous sheet of paperboard having a first end and a second end opposite the first end”, is indefinite because the plain meaning of the term, “continuous”, is “without cessation (ending)” – Collins English dictionary, and it is ambiguous how a continuous sheet of paperboard, or in other words, a paperboard without cessation (ending), has ends.  For the purpose of compact prosecution, the Examiner interprets the limitation, “a substantially continuous sheet of paperboard having a first end and a second end opposite the first end”, to mean “a paperboard having a first end and a second end opposite the first end”.  Please note, since claims 2 – 11 depend upon claim 1, claims 2 – 11 are likewise rejected under 35 USC §112(b) for indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misjak (US 2006/0151585 A1). 

    PNG
    media_image1.png
    203
    235
    media_image1.png
    Greyscale
[AltContent: textbox (Misjak (US 2006/0151585 A1) – fig. 3)][AltContent: textbox (Misjak (US 2006/0151585 A1) – modified fig. 3)][AltContent: textbox (“)]

Regarding claim 1, Misjak discloses a method of making a food carton insert, comprising: providing a paperboard (13, fig. 1) having a first end (10, fig. 1) and a second end (18, fig. 1) opposite the first end (10); folding the paperboard (13) at a first fold line (12, fig. 1) at a 90-degree angle in a first direction (as shown in figs. 2, 3); folding the paperboard (13) at a second fold line (14, fig, 1) at a 180-degree angle in a second direction being opposite the first direction (as shown in figs. 2, 3); folding the paperboard (13) at a third fold line (16, fig. 1) at a 90-degree angle in the first direction (as shown in figs. 2, 3) for creating a divider (35, fig. 6) between the first fold line (12) and the third fold line (16), thereby creating a first food compartment (3, fig. 3) left of the divider (35) and a second food compartment (4, fig. 3) right of the divider (35) (Please note, the method for making a food carton insert does not positively recite the limitation, “food”, thus the examiner interprets the limitations, “a first food compartment” and “a second food compartment”, as a first compartment and a second compartment capable of being used to hold food.  Misjak discloses the carton insert 25, the first compartment 3, and the second compartment 4 “provid[es] at least two separate spaces for the filing of similar or dissimilar material” ([0022], ll. 10 – 12) wherein the examiner deems the similar or dissimilar material can be food).

Regarding 3, Misjak further discloses applying adhesive to at least one of opposing panels (1, 2, figs. 2, 3) of the paperboard (13) extending from the second fold line (14), and then applying pressure to at least one of the opposing panels (1, 2) to adhere the opposing panels  (1, 2) together ([0011] discloses sides 1 and 2 may be joined together by glue wherein figs. 2, 3 shows the sides 1 and 2 pressed together to form divider wall 35 wherein one having ordinary skill in the art would recognize that for the blank 13 as shown in fig. 2 to form the divider system 25 of fig. 3, pressure must be applied to at least one of the sides 1 and 2 for sides 1 and 2 to contact each other).

Regarding claim 7, Misjak further discloses folding the paperboard (13) at a fourth fold line (12’, modified fig. 3) at a 90-degree angle in the first direction; folding the paperboard (13) at a fifth fold line (14’, modified fig. 3) at a 180-degree angle in the second direction; folding the paperboard (13) at a sixth fold line (16’, modified fig. 3) at a 90-degree angle in the first direction for creating a second divider (B, modified fig. 3) between the fourth fold line (12’) and the sixth fold line (16’), thereby creating a third food compartment right of the second divider (B, modified fig. 3) ([0025] describes a further embodiment of Misjak to provide a divider system that contains more than one dividing wall 35 and thereby more than two filing or storage spaces in a storage box.  [0025] further describes a method of making a divider system containing more than one dividing wall wherein the examiner interprets the method in the modified fig. 3 shown above).

Regarding claim 8, Misjak further discloses folding the paperboard (13) at a seventh fold line (12”, modified fig. 3) at a 90-degree angle in the first direction; folding the paperboard (13) at an eight fold line (14”, modified fig. 3) at a 180-degree angle in the second direction; folding the paperboard (13) at a ninth fold line (16”, modified fig. 3) at a 90-degree angle in the first direction for creating a third divider (C, modified fig. 3) between the seventh fold line (12”) and the ninth fold line (16”), thereby creating a fourth food compartment (10, modified fig. 3) right of the third divider (C) ([0025] describes a further embodiment of Misjak to provide a divider system that contains more than one dividing wall 35 and thereby more than two filing or storage spaces in a storage box.  [0025] further describes a method of making a divider system containing more than one dividing wall wherein the examiner interprets the method in the modified fig. 3 shown above).

[AltContent: textbox (Yoshio (EP0163091) – annotated figs. 11, 12)]Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura Yoshio (EP 0163091), hereinafter Yoshio.
[AltContent: textbox (X)][AltContent: textbox (Y)][AltContent: arrow][AltContent: arrow]
Regarding claim 1, Yoshio discloses a method of making a food carton insert, comprising: providing a paperboard (b2, fig. 11) having a first end (X, annotated fig. 11) and a second end (Y, annotated fig. 11) opposite the first end (X); folding the paperboard (b2) at a first fold line (1, annotated figs. 11) at a 90-degree angle in a first direction (as shown in fig. 12); folding the paperboard (b2) at a second fold line (2, annotated fig. 11) at a 180-degree angle in a second direction being opposite the first direction (as shown in fig. 12); folding the paperboard (b2) at a third fold line (3, annotated fig. 11) at a 90-degree angle in the first direction for creating a divider (pg. 4, ll. 19 – 26; “a double-layered partition wall”; as shown in fig. 12 having flaps f) between the first fold line (1) and the third fold line (3), thereby creating a first food compartment (d, fig. 12) left of the divider and a second food compartment (d, fig. 12) right of the divider.

Regarding claim 6, Yoshio discloses perforating one of more of the fold lines of the paperboard (pg. 4, ll.19 – 26 describes fold line c as perforated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Misjak.

Regarding claim 2, Misjak discloses the invention as recited in claim 1.
Misjak further discloses the first fold line fold (12, fig. 1), the second fold line fold (14, fig. 1), and the third fold line fold (16, fig. 1) are folded simultaneously (as shown in figs. 2, 3).
Misjak does not explicitly disclose the third fold line fold is folded after the second fold line fold, which is folded after the first fold line fold.
However, applicant’s specification describes in the method of making the food carton insert, fold operations performed on the panel can be in any predetermined order ([0049], ll. 1 – 2).  Applicant’s specification further describes one example of the fold operations where the third fold line fold is folded after the second fold line fold, which is folded after the first fold line fold ([0049], ll. 2 – 7).  The examiner interprets this one example of the fold operations as one of many possible fold operations to achieve the food carton insert since “fold operations performed on the panel can be in any predetermined order.”
Thus, before the effective filling date of the claimed invention, it would have been an obvious matter of design choice to a person having ordinary skill in the art to modified the order of fold operations such that the third fold line fold is folded after the second fold line fold, which is folded after the first fold line fold because applicant has not disclosed that this specific fold operation provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the order of fold operations such that the first fold line fold, the second fold line fold, and the third fold line fold are folded simultaneously as described in Misjak because applicant states fold operations performed on the panel can be in any predetermined order.  Therefore, it would have been an obvious matter of design choice to modify Misjak to obtain the invention as specified in the claim.

[AltContent: textbox (McIlvain (US 3,526,566) – figs. 7 – 9)][AltContent: textbox (Misjak (US 2006/0151585 A1) – annotated fig. 2)][AltContent: textbox ((bottom side))][AltContent: textbox ((top side))]Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Misjak, in view of McIlvain et al. (US 3,526,566), hereinafter McIlvain. 

Regarding claim 4, Misjak discloses the invention as recited in claim 1.
Misjak further discloses indenting or scoring the first fold line (12, fig. 1) and the third fold line (16, fig. 1) ([0024], ll. 3 – 4; “the fold or score lines 12 and 16”).
Misjak does not explicitly disclose indenting or scoring the first fold line and the third fold line on a top side of the paperboard.
McIlvain teaches the paperboard (12, figs. 7, 8, 9) is folded into the indented or scored fold line (22, figs. 7, 8. 9) (as shown in figs. 7 – 9) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of McIlvain with the invention of Misjak, the fold lines would be scored on the side of the paperboard that is to the bent or folded inwardly as shown in annotated fig. 2.  Thus, the indenting or scoring of the first fold line 12 and the third fold line 16 would be on the top side of the paperboard)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of making a food carton insert, as disclosed by Misjack, with the paperboard is folded into the indented or scored fold line, as taught by McIlvain, with the motivation to provide a smooth neat fold on the paperboard with a minimum of distortion of the fibers on paperboard (col. 4, ll. 72 – 74).  Moreover, production of the scored lines of McIlvain is faster (col. 2, ll. 11 – 24) and more economical (col. 4, ll. 36 – 39) than many conventional methods.

Regarding claim 5, Misjak, as modified by McIlvain, discloses the invention as recited in claim 4.
The modified Misjak further discloses indenting or scoring the second fold line (14, annotated fig. 2) on a bottom side of the paperboard (13, fig. 1) (as shown in annotated fig. 2).

Claims 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Misjak, in view of Cedeno (US D714,149), or alternatively, as being unpatentable over Misjak, in view of McIlvain, in further view of Cedeno (US D714,149).

    PNG
    media_image23.png
    630
    436
    media_image23.png
    Greyscale
[AltContent: textbox (Cedeno (US D714,149) – fig. 8)]
Regarding claims 9 – 11, Misjak discloses the food carton insert of claim 1 and Misjak, as modified by McIlvain, discloses the food carton insert of claims 4 and 5.  Misjak further discloses placing the food carton insert (25, fig. 4) into a food carton or container (50, fig. 4) (as shown in fig. 4), and placing similar or dissimilar material in one or more of the compartments ([0022], ll. 10 – 12).
Misjak and Misjak, as modified by McIlvain, does not explicitly disclose placing food in one or more of the compartments; closing the food carton or container.
However, Cedeno teaches placing food in one or more of the compartments (The claim states the design is for a food box insert wherein fig. 8 shows the food box insert in a food box implying food is placed in the compartments in the food box.  One having ordinary skill in the art would recognize that with the incorporation of the teachings of Cedeno with the invention of Misjak, the similar or dissimilar material placed in one or more of the compartment would be food as implied by Cedeno); closing the food carton or container (Fig. 8 shows the food box insert in a food box having a cover to seal the food box).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method, as disclosed by Misjak, or alternatively, by Misjak, as modified by McIlvain, with placing food in one or more of the compartments; closing the food carton or container, as taught by Cedeno, with the motivation to cover the food in the one or more of the compartments so that the food is protected from the outside environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        29 June 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731